Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation "a third conductive layer". Claim 10 depends from Claim 9, in which "a third conductive layer" is recited. It is unclear whether the limitation "a third conductive layer" recited in Claim 10 was intended to relate back to the limitation "a third conductive layer" recited in Claim 9 or to set forth an additional third conductive layer. For purpose of examination, the Examiner interprets the limitation "a third conductive layer" recited in Claim 10 as the third conductive layer.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Shibata (U.S. Patent Pub. No. 2009/0166677) of record, in view of Yen (U.S. Patent Pub. No. 2014/0001489).
	Regarding Claim 1
FIG. 1 of Shibata discloses an electronic device comprising: a semiconductor body having a first surface; a first cavity (occupied by 24-32-33) in the first surface of the semiconductor body, the first cavity having a second surface (interface between 32 and 13) spaced from the first surface; a second cavity (occupied by 25 and 31) spaced apart from the first cavity and in the semiconductor body, the second cavity having a third surface spaced from the first surface; a first conductive layer (31/32) in the first cavity between the first surface and the second surface and in the second cavity between the first surface and the third surface, a first side of the first conductive layer being spaced from a second side of the first conductive layer by a first dimension closer to the first surface, and the first side of the first conductive layer being spaced from the second side of the first conductive layer by a second dimension closer to the second surface than the first surface; a second conductive layer (24/25) in the first cavity and under the first conductive layer and in the second cavity and under the first conductive layer, the first and second conductive layers overlapping each other in the first and second cavities, respectively; a Schottky diode (metal electrode 24, semiconductor layer 23, metal electrode 25, Para. 36) coupled between the first cavity and the second 
Shibata fails to disclose “a first step area and a second step area opposite the first step area within the first cavity, the first step area at the first side of the first conductive layer and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension”.
	FIG. 5 of Yen discloses a similar device, comprising a first step area and a second step area opposite the first step area within the first cavity (31), the first step area at the first side of the first conductive layer (32) and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Yen. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing manufacturing cost of Schottky diodes (Para. 7 of Yen).

	Regarding Claim 2
	FIG. 1 of Shibata discloses a first insulating layer (33) between the first conductive layer (32) and the first cavity.


	FIG. 5 of Yen discloses a second insulating layer (36) between the first conductive layer (32) and the second cavity.

	Regarding Claim 4
	FIG. 1 of Shibata discloses the first insulating layer (33) includes a first opening exposing the second surface of the first cavity.

	Regarding Claim 5
	FIG. 5 of Yen discloses the second insulating layer (36) includes a second opening exposing the third surface of second cavity.

	Regarding Claim 6
	FIG. 1 of Shibata discloses the second electrode (25) includes a metal [0036], wherein the Schottky diode comprises: the metal; and a third semiconductor layer (23) in contact with the first (24) and second conductive layers.

	Regarding Claim 7
	Shibata discloses the third semiconductor layer (23B) is made of AlGaN [0035].

	Regarding Claim 8


	Regarding Claim 9
	FIG. 1 of Shibata discloses a method, comprising: forming a first cavity of a semiconductor body (11-23) extending from a first surface of the semiconductor body to a second surface of the semiconductor body spaced apart from the first surface;
forming a first conductive layer (32) in the first cavity from the first surface of the semiconductor body to the second surface; forming a second conductive layer (24) in the first cavity from the first surface to the third surface, the first conductive layer at the first side being spaced from the first conductive layer at the second side by a first dimension closer to the first surface, the first conductive layer at the first side being spaced from the first conductive layer at the second side by a second dimension closer to the third surface than the first surface; forming a third cavity that is spaced apart from the first cavity; forming a third conductive layer (25) within the third cavity; forming a Schottky diode (metal electrode 24, semiconductor layer 23, metal electrode 25, Para. 36) that is coupled between the second conductive layer and the third conductive layer; and forming a bipolar diode (11, pin diode, Para. 33) coupled in parallel to the Schottky diode, the bipolar diode coupled between the first conductive layer at the third surface to the third conductive layer, the first and second conductive layers overlapping each other in the first cavity.

	FIG. 5 of Yen discloses a similar method, comprising forming a first step area at a first side of the first cavity (311) and a second step area at a second side opposite the first side of the first cavity by forming a second cavity (312) extending from the second surface of the semiconductor body to a third surface of the semiconductor body spaced apart from the second surface, the first step area and the second step area being spaced apart by a third dimension; and the first dimension being greater than the second dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension; forming a third cavity that is spaced apart from the first cavity; forming a third conductive layer within the third cavity.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Yen. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing manufacturing cost of Schottky diodes (Para. 7 of Yen).


	FIG. 1 of Shibata discloses forming the third conductive layer (31) in the third cavity from the first surface of the semiconductor body to a fourth surface spaced apart from the first surface.

	Regarding Claim 11
	FIG. 1 of Shibata discloses forming a fourth conductive layer (25) in the third cavity from the first surface to a fifth surface that is between the first and fourth surfaces.

	Regarding Claim 12
	FIG. 1 of Shibata discloses forming a first insulating layer (33) between the first surface and the second surface of the first cavity.

	Regarding Claim 13
	FIG. 5 of Yen discloses forming a second insulating layer (36) between the fourth surface and the fifth surface of the second cavity.

	Regarding Claim 15
	FIG. 5 of Yen discloses a second opening in the second insulating layer (36), the second opening exposing the fourth surface of the third cavity.

Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Yen, in view of Morita (U.S. Patent Pub. No. 2008/0128914).
	Regarding Claim 17
	FIG. 1 of Shibata discloses an electronic device comprising: a semiconductor body (11-23) having a first surface; a first cavity (occupied by 24-32-33) in the first surface of the semiconductor body, the first cavity having a second surface spaced from the first surface; a second cavity (occupied by 25 and 31) spaced apart from the first cavity and in the semiconductor body; a first conductor (24) within the first cavity and extending from the first surface to a third surface that is between the first and second surface, the first conductor having a first side spaced from a second side by a first dimension in a first direction; a second conductor (32) within the first cavity and on the first conductor, the second conductor overlapping the first conductor in the first cavity, the second conductor having a first side that is spaced from a second side by a second dimension in the first direction, the second dimension is closer to the second surface than the first surface; a third conductor (25) within the second cavity; a fourth conductor (31) within the second cavity and on the third conductor, the fourth conductor overlapping the third conductor in the second cavity; a Schottky diode (metal electrode 24, semiconductor layer 23, metal electrode 25, Para. 36) extending in the semiconductor body between a portion of the first cavity and a portion of the second cavity of the semiconductor body; and a bipolar diode (11, pin diode, Para. 33) extending in the semiconductor body between the second conductor and the fourth conductor.

	FIG. 5 of Yen discloses a similar device, comprising a first step area and a second step area opposite the first step area within the first cavity (31), the first step area at the first side of the first conductive layer (32) and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Yen. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing manufacturing cost of Schottky diodes (Para. 7 of Yen).
Shibata as modified by Yen fails to disclose “the second conductor having a first side that is spaced from a second side by a second dimension in the first direction, the second dimension is closer to the second surface than the first surface, the second dimension being less than the first dimension”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Morita. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing process steps and costs (Para. 8 of Morita).

	Regarding Claim 18
	FIG. 1 of Shibata discloses the Schottky diode is coupled between the first conductor (24) and the third conductor (25).

	Regarding Claim 19
	FIG. 1 of Shibata discloses a first insulating layer (33) between the first cavity and the second conductor (32). FIG. 5 of Yen discloses a second insulating layer (36) between the second cavity and the fourth conductor (32).

	Regarding Claim 20
	FIG. 1 of Shibata discloses a first opening in the first insulating layer (33), the bipolar diode coupled between the second conductor through the first opening in the first insulating layer. FIG. 5 of Yen discloses and the second opening in the second insulating layer (36).

Response to Arguments
Applicant's arguments with respect to Claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892